Citation Nr: 1712972	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-43 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991 and from May 1, 1992 to May 9, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A statement asserted at an August 2015 VA examination, reasonably raised the issue of TDIU pursuant to Rice v. Shinseski, 22 Vet. App. 447 (2009).  A June 2016 Board remand recognized the claim of entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Further information is necessary in connection with this TDIU claim.  

In the Board's June 2016 remand, the AOJ was instructed to comply with the duties to notify and assist in connection with the TDIU claim.  This was not done.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, an opinion addressing the Veteran's functional impairment should be obtained on remand.   

The Veteran underwent several VA examinations in 2016 in relation to his TDIU claim.  Unfortunately, some of the examinations were performed without a review of the claims file/eFolder.  

The Board acknowledges that the Veteran is currently service-connected for PTSD; hemorrhoids; chondromalacia of the patella, right knee, with limitation of extension; tinnitus; history of a comminuted fracture, right index finger; degenerative arthritis, lumbar spine; bilateral hearing loss; and pseudofolliculitis barbae.  Given the evidence of record demonstrating that the Veteran is currently employed part-time and may be unemployable due to service-connected disabilities, a VA opinion in connection with an examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination with opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Provide the Veteran and his representative information to comply with the duties to notify and assist.  

3.  Following completion of the above, schedule an appropriate VA examination to obtain an opinion as to whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The Veteran's VBMS/virtual file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented history and lay statements.  

The VA examiner should comment on functional impairment due to service-connected disabilities relative to the Veteran's ability to engage in substantially gainful employment.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability of performing any employment in light of his past employment experiences.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.  Any nonservice-connected disability or age should not be considered or discussed.  The examiner should address the Veteran's part-time employment in relation to the opinion.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

